Title: From George Washington to William Livingston, 8 November 1777
From: Washington, George
To: Livingston, William



Sir.
Head Quarters [Whitemarsh, Pa.] 8th November 1777.

The great importance of the Post at Red-bank has led me to be importunate in applications for its reinforcement—The State over which Your Excellency presides is more particularly call’d upon by reason of its Situation, and because it never furnished the two thousand men which were order’d as its quota to the Continental Army—I do therefore most earnestly entreat you that no exertions be wanting on your part to have as respectable a Force embodied for the purpose abovementioned as the Circumstances of the State will allow.

Haddonfield may be appointed as the place of rendezvous for the several Parts of this Force and when the whole are assembled there, they will receive the orders of Brigadier General Varnum. I am Your Excellencys most obedt humble Servt

Go: Washington


P.S. Tho Haddonfield is mentioned as a convenient place for assembling this Reinforcement—yet it is not to be consider’d as stationary—but subject to removal as Circumstances may require.
When this was ready to be closed Your Excellencys Letter of the 5th Inst. came to hand—I hope the measures which you have proposed for furnishing the Troops with Cloathing and Blankets will be adopted and prove successful—as it is a matter of such infinite importance.
I think there cannot be the least objection to your Excelly’s plan for disposing of the State prisoners, as it is dictated by humanity and is perfectly consistent with good Policy.

